¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered at its February 5, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That consideration of the petition for review is deferred pending a final decision in Supreme Court No. 95528-0 - State of Washington v. Michael Ian Burns.
For the Court/s/ Fairhurst, C.J. CHIEF JUSTICE